Nott, J.,
delivered the opinion of the court:
A majority of the court are of the opinion that the damages resulting to the claimants from their inability to purchase on a rising market in consequence of the Government’s delay in making payments, are too remote to be the subject of judicial relief within the intent and meaning of the private act passed for the claimants’ relief on the 23d June, 1874, and in that conclusion I concur. A majority of the court are also of the opinion that the claimants should not recover the discount paid by them on the certificates of indebtedness which they voluntarily accepted in part payment of their accounts against the Government, and in that conclusion I also concur. A majority of the court also are of the opinion that the delays in auditing the claimants’ accounts in th'e Treasury Department did not constitute a breach of the contracts before referred to, and, therefore, that nothing is equitably due to the claimants within the intent and meaning of the private act for the failure of the Government to-keep and perform the contracts as to the time of payment, inasmuch asin contracting with the Government the parties submitted themselves to the regular routine of the public business. In that conclusion I am unable to concur, being of the opinion that the delay was unreasonable and in violation of the terms of the contracts, and that the private act was intended to make the claimants whole in this particular, and that they should recover interest upon the payments thus delayed ; but in the absence *761of our brother, Mr. Justice Richardson, it is impossible to render final judgment without my concurrence, and as the claimants’’ counsel have intimated a desire to take the case to the Supreme Court, I unite with the majority of the court in directing judgment to be entered in favor of the defendants.